          Case 1:19-cv-00099-JB-CG Document 97 Filed 12/27/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GREAT DIVIDE WIND FARM 2 LLC, a
Delaware corporation, and
GREAT DIVIDE WIND FARM 3 LLC, a
Delaware corporation,
                                                       No: 1:19-cv-99-JB-CG
         Plaintiffs,

v.

THERESA BECENTI AGUILAR,
CYNTHIA HALL, JEFFERSON BYRD,
VALERIE ESPINOZA, AND STEPHEN
FISCHMANN, in their official capacities
as the Commissioners of the New Mexico
Public Regulation Commission,

         Defendants.


                                   NOTICE OF APPEAL

         Notice is hereby given that Great Divide Wind Farm 2 LLC and Great Divide Wind Farm

3 LLC, plaintiffs in the above named case, hereby appeal to the United States Court of Appeals

for the Tenth Circuit from the final judgment entered in this action on the 30 day of November,

2019.

         Respectfully submitted,


                                                       /s/
                                           JASON MARKS LAW LLC
                                           Jason Marks
                                           1011 Third St. NW
                                           Albuquerque, NM 87102
                                           505-385-4435
                                           lawoffice@jasonmarks.com
                                           Attorney for Plaintiff




4137-2402-0766.1
